This is a petition for a rehearing of the cause on appeal determined by this court in its opinion recorded at page 448,ante, in so far as that cause pertains to the issue of constructive eviction. The petition seeks to have this court reconsider that issue of fact which the petitioner presented on appeal. It does so even though such issue heretofore has been ably and exhaustively briefed and argued by counsel and fully considered and determined by this court after meticulous review of the record. But it cites no authorities warranting reconsideration and constitutes nothing more than an extensive reargument of matters finally concluded. Thus, the petition is purely argumentative in character and no useful purpose would be served by considering it further.
Petition denied without argument.